PER CURIAM.
The public defender brings this Anders1 appeal on behalf of Dale J. Robinson following his conviction for aggravated battery. Robinson’s judgment and sentence were imposed pursuant to a no contest plea. This court has conducted a complete review of the record, and concludes that the only substantive issue which might merit relief is not available on direct appeal. Thus, we affirm without prejudice to the filing of a timely motion pursuant to Florida Rule of Criminal Procedure 3.850.
Affirmed.
CAMPBELL, A.C.J., and PARKER and SALCINES, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); In re Anders Briefs, 581 So.2d 149 (Fla.1991); State v. Davis, 290 So.2d 30 (Fla.1974).